Exhibit 99.1 One Team. Infinite Solutions. Stantec Inc. 2007 SECOND QUARTER REPORT THREE AND SIX MONTHS ENDED JUNE 30, 2007, AND 2006 Table of Contents i Report to Shareholders Unaudited Interim Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Income F-3 Consolidated Statements of Shareholders’ Equity and Comprehensive Income F-4 Consolidated Statements of Cash Flows F-5 Notes to the Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis M-1 Caution Regarding Forward-Looking Statements M-2 Vision, Core Business, and Strategy M-2 Results M-10 Summary of Quarterly Results M-12 Liquidity and Capital Resources M-13 Other M-14 Outlook M-14 Critical Accounting Estimates, Developments, and Measures M-16 Controls and Procedures M-16 Risk Factors Stantec, founded in 1954, provides professional design and consulting services in planning, engineering, architecture, surveying, economics, and project management. Continually striving to balance economic, environmental, and social responsibilities, we are recognized as a world-class leader and innovator in the delivery of sustainable solutions. We support public and private sector clients in a diverse range of markets in the infrastructure and facilities sector at every stage, from initial concept and financial feasibility to project completion and beyond. In simple terms, the world of Stantec is the water we drink, the roadways we travel, the buildings we visit, the industries in which we work, and the neighborhoods we call home. Our services are offered through over 6,500 employees operating out of more than 100 locations in North America. Stantec trades on the TSX under the symbol STN and on the NYSE under the symbol SXC. Stantec is One Team providing Infinite Solutions. Report to Shareholders Second Quarter 2007 Financial Highlights · Gross revenue for the second quarter of 2007 increased 17.2% to $244.7 million, compared to $208.8 million for the second quarter of 2006. On a year-to-date basis, gross revenue increased 17.0% to $461.0 million. · Net revenue for the second quarter of 2007 increased 18.4% to $215.7 million, compared to $182.2 million for the second quarter of 2006, with a year-to-date increase of 18.2% to $408.0 million. · Net income for the second quarter of 2007 increased 4.8% to $17.5 million, compared to $16.7 million for the second quarter of 2006, with a year-to-date increase of 17.1% to $32.9 million. · Diluted earnings per share for the second quarter of 2007 were 5.6% higher at $0.38, versus $0.36 for the second quarter of 2006, with a year-to-date increase of 16.4% to $0.71. I am pleased to report continuing positive results for our Company through the second quarter of 2007. Our net revenue increased 18.4%, while diluted earnings per share increased 5.6%. On a year-to-date basis, our net revenue increased 18.2%, and diluted earnings per share increased 16.4%. During the second quarter, we focused on the orientation and integration of the approximately 670 staff who joined Stantec since the beginning of April through the acquisition of Vollmer Associates LLP, Land Use Consultants, Inc., and Geller DeVellis Inc. Although these activities contributed to an overall increase in our administrative and marketing expenses during the quarter, we are very pleased with how quickly these firms’ systems have been converted to ours and with how our new employees have taken up our “One Team. Infinite Solutions.” philosophy. We expect the integration of our new colleagues to be substantially complete by the end of the third quarter. As discussed in previous reports and news releases, the acquisition of Vollmer Associates on April 2, 2007, added approximately 600 people to our Company and strengthened our engineering, architecture, planning, landscape architecture, and survey services in the transportation sector in the eastern United States. During the second quarter of 2007, we also added 50 employees to Stantec from Geller DeVellis Inc. (Geller), a landscape architecture, planning, and civil engineering design firm located in Boston and Wellesley, Massachusetts. Along with bolstering our New England operations, the integration of Geller enhances our capabilities in landscape architecture, particularly athletic facility design, and gives us complementary services in digital imaging, three-dimensional modeling, and computer simulation. As well, on April 10 we added about 20 employees to our office in Portland, Maine, through the integration of Land Use Consultants, Inc., a planning and landscape architecture firm. Project activity continued to be strong throughout the Company during the second quarter. In particular, I would like to highlight some contract awards that illustrate our ability to provide complementary and integrated services, particularly through the new teams we are building through recent acquisitions. For example, the extension of our Landscape Architecture practice in the public sector has helped us secure the Reconstruction of Fort Washington Park project with the City of New York Parks & Recreation department. This project—involving 160 acres (64.7 hectares) of land fronting the Hudson River—is part of New York City mayor Michael R. Bloomberg’s PlaNYC initiative, which will give New Yorkers new and reconstructed open space and outstanding recreational opportunities. Our responsibilities include completion of the Fort Washington Park master plan; public outreach; and participation in theschematic,preliminary, and final designs (includingsite survey, engineering, and landscapedesigns) for the reconstruction. The project will bring together our specialty landscape and site design services in waterfront stabilization, bikeway/walkway design, adaptive reuse of historic park structures, archaeological and historic research and analysis, invasive species control, and use of innovative Leadership in Energy and Environmental Design-rated infrastructure design measures. i Our growing presence in the eastern United States has helped us procure other new work in and around New York State, including a two-year contract to complete the preliminary design of the reconstruction of Interstate 90 between Interchanges 24 and 25 for the New York State Thruway Authority (NYSTA). We will be responsible for developing design alternatives; assessing social, economic, and environmental impacts; preparing a design approval document; and conducting public information meetings. In addition, we have been chosen to provide design services for the NYSTA Albany Division for highway and interchange reconstruction, bridge rehabilitation or replacement, and transportation facilities projects under a three-year term agreement. And we are providing fully integrated services—architecture, engineering, site planning, surveying, landscape architecture, and construction administration/project management—for a capital improvements project for the Cherry Hill Fire Department in Cherry Hill, New Jersey. The first major collaborative assignment for our new architecture and engineering groups in Rochelle Park and Mount Laurel, New Jersey, the project involves renovations and additions to four separate fire stations to support the community’s growing needs. In Sparks, Nevada, we are using our expertise in master facility planning to prepare a comprehensive plan for a service area to accommodate population growth to the year 2030. The city’s goal is to develop the area—consisting of approximately 100,000 acres (40,469 hectares) of land—in a sustainable, mixed-use manner based on principles that are compatible with the region’s arid climate. To this end, we are completing integrated conceptual plans for water, wastewater, drainage, and transportation facilities, as well as for infrastructure backbone needs and costs. Similarly, in Ontario, Canada, we are developing an infrastructure asset management plan for the City of North Bay and working with the city to select and implement an infrastructure asset management software solution. We anticipate that this will be the first of many such projects in the province of Ontario as municipalities begin to implement full-cost accounting and other asset management-related initiatives. Other noteworthy contract awards include an assignment to complete the final highway and interchange design of the Western Parkway, a new two-mile (three-kilometre) stretch of four-lane divided freeway in Jacksonville, North Carolina, for the North Carolina Department of Transportation. The project will highlight our skills in complex geometric configuration and also include the design of major intersection improvements. In Wetaskiwin, Alberta, we are completing the process engineering and detailed design of an upgrade to the city’s water treatment plant. Existing site infrastructure and tankage will be retrofitted to accommodate new treatment technology, including dissolved air flotation, filtration, and ultraviolet disinfection. In addition, abandoned plant facilities on site will be rehabilitated for use as a new solids handling facility. Finally, we are pleased to have been awarded a five-year, multimillion-dollar master service agreement to act as the prime consultant for several projects for Suncor Energy in Alberta. Altogether, these projects will involve the work of integrated teams from all of our practice areas. Currently, we are providing the interior design for a complete renovation of the company’s corporate headquarters in Calgary. Work has also begun on several projects at the Fort McMurray/Oil Sands Plant Site, including the architecture and interior design of office space, warehouses, shops, and residences along with the provision of environmental infrastructure services for water and wastewater treatment. Clearly, the second quarter of 2007 was active and productive for our Company, reflecting our growing breadth geographically as well as the increasing depth of services we can provide. Tony Franceschini, P.Eng. President & CEO August 2, 2007 ii Consolidated Balance Sheets (Unaudited) June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ ASSETS (note 4) Current Cash and cash equivalents 22,098 28,363 Restricted cash - 1,545 Accounts receivable, net of allowance for doubtful accounts of $11,376 in 2007 ($7,379 – 2006) 182,463 168,474 Costs and estimated earnings in excess of billings 63,150 39,924 Income taxes recoverable 1,660 - Prepaid expenses 5,825 6,591 Future income tax assets 9,949 9,711 Other assets (note 3) 10,560 8,228 Total current assets 295,705 262,836 Property and equipment 70,882 65,009 Goodwill 257,578 251,491 Intangible assets 22,910 22,819 Future income tax assets 10,930 9,984 Other assets (note 3) 21,125 18,338 Total assets 679,130 630,477 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities 107,706 107,132 Billings in excess of costs and estimated earnings 33,908 28,721 Income taxes payable - 3,432 Current portion of long-term debt (note 4) 4,950 4,181 Future income tax liabilities 13,373 12,236 Total current liabilities 159,937 155,702 Long-term debt (note 4) 44,946 12,046 Future income tax liabilities 15,727 18,273 Other liabilities (note 5) 38,587 33,561 Total liabilities 259,197 219,582 Shareholders' equity Share capital 214,809 212,781 Contributed surplus 5,295 5,458 Deferred stock compensation (145 ) (250 ) Retained earnings 250,605 217,750 Accumulated other comprehensive income (note 8) (50,631 ) (24,844 ) Total shareholders' equity 419,933 410,895 Total liabilities and shareholders' equity 679,130 630,477 See accompanying notes STANTEC INC. (UNAUDITED) F-1 Consolidated Statements of Income (Unaudited) For the quarter ended For the two quarters ended June 30 June 30 2007 2006 2007 2006 (In thousands of Canadian dollars, except shares outstanding and per share amounts) $ INCOME Gross revenue 244,649 208,841 460,960 394,111 Less subconsultant and other direct expenses 28,997 26,686 52,961 48,818 Net revenue 215,652 182,155 407,999 345,293 Direct payroll costs 94,665 78,826 177,672 151,035 Gross margin 120,987 103,329 230,327 194,258 Administrative and marketing expenses (notes 7 and 11) 90,693 72,447 172,368 140,824 Depreciation of property and equipment 4,240 3,633 8,328 7,104 Amortization of intangible assets 819 1,706 1,758 3,234 Net interest expense (note 4) 431 655 324 1,382 Share of income from associated companies (25 ) (126 ) (94 ) (164 ) Foreign exchange gains (918 ) (71 ) (1,096 ) (119 ) Other income (note 3) (314 ) (1,032 ) (592 ) (1,161 ) Income before income taxes 26,061 26,117 49,331 43,158 Income taxes Current 8,181 8,123 15,648 15,621 Future 453 1,274 828 (600 ) Total income taxes 8,634 9,397 16,476 15,021 Net income for the period 17,427 16,720 32,855 28,137 Weighted average number of shares outstanding – basic 45,546,046 45,081,646 45,520,017 45,020,210 Weighted average number of shares outstanding – diluted 46,268,733 46,005,960 46,185,706 45,937,272 Shares outstanding, end of the period 45,574,038 45,120,666 45,574,038 45,120,666 Earnings per share Basic 0.38 0.37 0.72 0.63 Diluted 0.38 0.36 0.71 0.61 See accompanying notes STANTEC INC. (UNAUDITED) F-2 Consolidated Statements of Shareholders' Equity and Comprehensive Income (Unaudited) Accumulated Other Shares Share Contributed Deferred Comprehensive Outstanding Capital Surplus Stock Retained Income (AOCI) (note 7) (note 7) (note 7) Compensation Earnings (note 8) Total (In thousands of Canadian dollars, except shares outstanding) # $ Balance, December 31, 2006 45,201,785 212,781 5,458 (250 ) 217,750 (24,844 ) 410,895 Change in accounting policy (note 1) 481 481 Balance, January 1, 2007, as adjusted 45,201,785 212,781 5,458 (250 ) 217,750 (24,363 ) 411,376 Comprehensive income: Net income 32,855 32,855 Currency translation adjustments (26,726 ) (26,726 ) Unrealized gains on financial assets 594 594 Realized gains transferred to net income (136 ) (136 ) Total comprehensive income 32,855 (26,268 ) 6,587 Share options exercised for cash 354,264 1,481 1,481 Stock-based compensation expense 714 105 819 Reclassification of fair value of stock options previously expensed 327 (327 ) - Shares issued on vesting of restricted shares 17,989 220 (550 ) (330 ) Balance, June 30, 2007 45,574,038 214,809 5,295 (145 ) 250,605 (50,631 ) 419,933 Retained earnings and AOCI 199,974 Shares Share Contributed Deferred Outstanding Capital Surplus Stock Retained AOCI (note 7) (note 7) (note 7) Compensation Earnings (note 8) Total # $ Balance, December 31, 2005 44,626,262 210,604 5,522 (833 ) 158,335 (25,575 ) 348,053 Comprehensive income: Net income 28,137 28,137 Currency translation adjustments (10,899 ) (10,899 ) Total comprehensive income 28,137 (10,899 ) 17,238 Share options exercised for cash 478,410 1,449 1,449 Stock-based compensation expense 366 377 743 Reclassification of fair value of stock options previously expensed 178 (178 ) - Shares issued on vesting of restricted shares 15,994 244 (779 ) (535 ) Balance, June 30, 2006 45,120,666 212,475 4,931 (456 ) 186,472 (36,474 ) 366,948 Retained earnings and AOCI 149,998 See accompanying notes STANTEC INC. (UNAUDITED) F-3 Consolidated Statements of Cash Flows (Unaudited) For the quarter ended For the two quarters ended June 30 June 30 2007 2006 2007 2006 (In thousands of Canadian dollars) $ CASH FLOWS FROM (USED IN) OPERATING ACTIVITIES Cash receipts from clients 238,120 214,589 448,819 398,752 Cash paid to suppliers (57,208 ) (53,025 ) (122,835 ) (121,111 ) Cash paid to employees (142,916 ) (114,767 ) (291,330 ) (242,734 ) Dividends from equity investments - - 250 150 Interest received 1,818 1,984 3,171 3,555 Interest paid (399 ) (2,138 ) (1,172 ) (4,204 ) Income taxes paid (6,727 ) (5,592 ) (20,410 ) (17,409 ) Income taxes recovered 660 1,077 1,118 1,167 Cash flows from operating activities (note 12) 33,348 42,128 17,611 18,166 CASH FLOWS FROM (USED IN) INVESTING ACTIVITIES Business acquisitions, net of cash acquired (note 2) (37,639 ) (9,911 ) (37,734 ) (12,079 ) Restricted cash used for acquisitions 754 14,506 1,073 16,706 Decrease (increase) in investments held for self-insured liabilities 1,134 (1,171 ) (1,442 ) (2,053 ) Proceeds on disposition of investments 16 3 21 5 Purchase of property and equipment (5,461 ) (5,173 ) (11,537 ) (10,819 ) Proceeds on disposition of property and equipment 11 1 28 12 Cash flows used in investing activities (41,185 ) (1,745 ) (49,591 ) (8,228 ) CASH FLOWS FROM (USED IN) FINANCING ACTIVITIES Repayment of long-term debt (8,195 ) (33,915 ) (16,717 ) (36,170 ) Repayment of acquired bank indebtedness - (1,787 ) - (1,787 ) Proceeds from long-term borrowings - - 41,695 9,142 Net change in bank indebtedness financing (4,613 ) - - - Proceeds from issue of share capital 383 200 1,481 1,449 Cash flows from (used in) financing activities (12,425 ) (35,502 ) 26,459 (27,366 ) Foreign exchange gain (loss) on cash held in foreign currency (418 ) 66 (744 ) (27 ) Net increase (decrease) in cash and cash equivalents (20,680 ) 4,947 (6,265 ) (17,455 ) Cash and cash equivalents, beginning of the period 42,778 5,741 28,363 28,143 Cash and cash equivalents, end of the period 22,098 10,688 22,098 10,688 See accompanying notes STANTEC INC. (UNAUDITED) F-4 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS 1. General Accounting Policies These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles (GAAP) on a basis consistent with those used in the preparation of the Company's December 31, 2006, annual consolidated financial statements except as described below. Because the disclosures included in these interim consolidated financial statements do not conform in all respects to the requirements of GAAP for annual financial statements, these interim consolidated financial statements should be read in conjunction with the December 31, 2006, annual consolidated financial statements. In management's opinion, these interim consolidated financial statements include all the adjustments necessary to present fairly such interim consolidated financial statements. The consolidated statements of income, shareholders' equity and comprehensive income, and cash flows for interim periods are not necessarily indicative of results on an annual basis due to short-term variations as well as the timing of acquisitions, if any, during interim periods. a) Change in accounting policies Financial instruments, equity, and comprehensive income. Effective January 1, 2007, the Company adopted the Canadian Institute of Chartered Accountants (CICA) Handbook Section 3855, “Financial Instruments—Recognition and Measurement”; Section 1530, “Comprehensive Income”; and Section 3251, “Equity.” These pronouncements further align Canadian GAAP with US GAAP and International Financial Reporting Standards (IFRS) and require the following: • Financial assets are classified as loans or receivables, held to maturity, held for trading, or available for sale. Held-to-maturity classification is restricted to fixed maturity instruments that the Company intends and is able to hold to maturity, and these instruments are accounted for at amortized cost. Held-for- trading instruments are recorded at fair value, with realized and unrealized gains and losses reported in net income. The remaining financial assets are classified as available for sale. These assets are recorded at fair value, with accumulated unrealized gains and losses reported in a new category of the consolidated balance sheets under shareholders’ equity called “Accumulated Other Comprehensive Income” until the financial asset is disposed, at which time the realized gains and losses are recognized in net income. Changes in fair value from reporting period to reporting period are recorded in "Other Comprehensive Income." • Financial liabilities are classified as either held for trading or other. Held-for-trading instruments are recorded at fair value, with realized and unrealized gains and losses reported in net income. Other instruments are accounted for at amortized cost, with related gains and losses reported in net income. • Derivatives are classified as held for trading unless designated as hedging instruments. All derivatives are recorded at fair value on the consolidated balance sheets (note 6). As a result of adopting these standards, the Company classified its financial instruments as follows: • Cash and cash equivalents and restricted cash are classified as financial assets held for trading. • Accounts receivable net of allowance for doubtful accounts are classified as receivables. • Investments held for self-insured liabilities are classified as financial assets available for sale. • Bank indebtedness, accounts payable and accrued liabilities, and long-term debt are classified as other financial liabilities. NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-5 In accordance with the provisions of these new standards, accumulated other comprehensive income is included on the Company's consolidated balance sheets as a separate component of shareholders’ equity. Accumulated other comprehensive income includes, on a net of tax basis, net unrealized gains and losses on available-for-sale financial assets and unrealized foreign currency translation gains and losses on self-sustaining foreign operations. On January 1, 2007, in accordance with transitional provisions, unrealized foreign currency translation losses on self-sustaining foreign operations were reclassified from the cumulative translation account to accumulated other comprehensive income. Prior periods presented were also restated to reflect this reclassification. The impact of recording investments held for self-insured liabilities at fair value on January 1, 2007, in accordance with transitional provisions was to increase other assets by approximately $493,000, increase opening accumulated other comprehensive income by approximately $481,000 (after-tax), and increase future income tax liabilities by $12,000. Accumulated other comprehensive income decreased by the $24.8 million balance previously reported in the cumulative translation account. These transition adjustments did not affect net income or basic or diluted earnings per share. Prior period consolidated financial statements have not been restated except for the presentation of the cumulative translation account. The fair value of a financial instrument on initial recognition is normally the transaction price, which is the value of the consideration given or received. Transaction costs on financial instruments are expensed when incurred. Purchases and sales of financial assets are accounted for at trade dates. Subsequent to initial recognition, the fair values of financial instruments are based on the bid prices in quoted active markets for financial assets and on the ask prices for financial liabilities. The fair values of cash and cash equivalents, accounts receivable, and accounts payable and accrued liabilities approximate their carrying amounts because of the short-term maturity of these instruments. Accounting Changes. Effective January 1, 2007, the Company adopted the new CICA Handbook Section 1506, “Accounting Changes.” This section establishes criteria for changing accounting policies, together with the accounting treatment and disclosure of changes in accounting policies, changes in accounting estimates, and the correction of errors. It includes the disclosure, on an interim and annual basis, of a description and the impact on the Company's financial results of any new primary source of GAAP that has been issued but is not yet effective. The adoption of this new section did not have an effect on the Company's financial position or on the results of its operations. b) Recent accounting pronouncements Financial Instruments—Disclosure and Presentation. In November 2006, the CICA issued the new handbook Section 3862, “Financial Instruments—Disclosures,” and Section 3863, “Financial Instruments—Presentation,” effective for fiscal years beginning on or after October 1, 2007. These pronouncements further aligned Canadian GAAP with US GAAP and IFRS. Early adoption of these recommendations is permitted. Section 3862 requires companies to provide disclosures in their financial statements that enable users to evaluate a) the significance of financial instruments for their financial position and performance and b) the nature and extent of risks arising from financial instruments to which they are exposed during the period and at the balance sheet date and how they manage those risks. Section 3863 establishes standards for the presentation of financial instruments. It addresses the classification of financial instruments between liabilities and equity; the classification of related interest, dividends, and losses and gains; and the circumstances in which financial assets and financial liabilities are offset. The adoption of these new standards is not expected to have a material effect on the Company’s financial position or on the results of its operations. Capital Disclosures. In November 2006, the CICA released the new handbook Section 1535, “Capital,” effective for fiscal years beginning on or after October 1, 2007. This section establishes standards for disclosing information about a company’s capital and how it is managed in order that a user of the company’s financial statements may evaluate its objectives, policies, and processes for managing capital. The adoption of this new standard is not expected to have a material effect on the Company’s financial position or on the results of its operations. International Financial Reporting Standards.The CICA plans to converge Canadian GAAP for public companies with IFRS over a transition period that is expected to end in 2011. The Company has not yet determined the impact of the CICA’s plan on its consolidated financial statements. NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-6 2. Business Acquisitions Acquisitions are accounted for under the purchase method of accounting, and the results of operations since the respective dates of acquisition are included in the consolidated statements of income. From time to time, as a result of the timing of acquisitions in relation to the Company's reporting schedule, certain of the purchase price allocations may not be finalized at the initial time of reporting. Purchase price allocations are completed after the vendors' final financial statements and income tax returns have been prepared and accepted by the Company. Such preliminary purchase price allocations are based on management's best estimates of the fair values of the acquired assets and liabilities. Upon finalization, adjustments to the initial estimates may be required, and these adjustments may be material. The purchase prices of acquisitions are generally subject to price adjustment clauses included in the purchase agreements. At each balance sheet date, purchase price adjustment clauses are reviewed and generally result in an increase or reduction to the promissory note consideration recorded at acquisition to reflect either more or less non-cash working capital realized than was originally expected. These purchase price adjustments, therefore, have no net effect on the original purchase price allocations. In the case of some acquisitions, additional consideration, specified in the purchase agreement, may be payable based on future performance parameters. This contingent consideration is recognized as an adjustment to goodwill. As at June 30, 2007, contingence consideration of this nature was included in the purchase agreements of certain acquisitions completed to date. However, the amount of these contingencies was not determinable at the balance sheet date since they are contingent on theoccurence of future events and will be recognized asadditional costs of the purchase as they are resolved. As at June 30, 2006, there was no contingent consideration payable. In the case of some acquisitions, additional payments may be made to acquired employees that are based on their continued service over an agreed period of time. These additional payments are not included in the purchase price. They will be expensed as compensation as services are provided by the employees. Acquisitions in 2007 On March 9, 2007, the Company acquired the net assets and business of Nicolson Tamaki Architects Inc. for cash consideration and promissory notes. This acquisition supplemented the Company's architecture services in British Columbia, Canada. On April 2, 2007, the Company acquired the partnership interest and business of Vollmer Associates LLP for cash consideration of US$ 31,000,000 and promissory notes of US$10,000,000. The promissory notes are subject to price adjustment clauses included in the purchase agreement and may be adjusted to reflect either more or less non-cash working capital realized than was originally expected. The acquisition of this firm, headquartered in New York City, strengthened the Company’s engineering, architecture, planning, landscape architecture, and survey services in the transportation sector in the US East. On April 2, 2007, the Company acquired the net assets and business of Land Use Consultants, Inc. for cash consideration. This acquisition supplemented the Company’s operations in Portland, Maine, and expanded its planning and landscape architecture services in the northern New England region. On May 18, 2007, the Company acquired the net assets and business of Geller DeVellis Inc., a firm based in Boston, Massachusetts, for cash consideration. This acquisition strengthened the Company’s planning, landscape architecture, and civil engineering design capabilities and presence in the New England region. During the first two quarters of 2007, the Company adjusted the purchase price on the Keen Engineering Co. Ltd., Carinci Burt Rogers Engineering, Inc., Dufresne-Henry, Inc., and ACEx Technologies, Inc. acquisitions pursuant to price adjustment clauses included in the purchase agreements. These adjustments had no net effect on the purchase price allocations. During the first two quarters of 2007, the purchase price allocations for the Dufresne-Henry, Inc. and ACEx Technologies, Inc. acquisitions were finalized. The purchase price allocations for the Vollmer Associates LLP, Land Use Consultants, Inc., and Geller DeVellis Inc. acquisitions have not been finalized. The Company expects to finalize the purchase price allocations for Land Use Consultants, Inc. and Geller DeVellis Inc. in the fourth quarter of 2007 and for Vollmer Associates LLP in the second quarter of 2008. NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-7 Acquisitions in 2006 On March 6, 2006, the Company acquired the shares and business of Carinci Burt Rogers Engineering, Inc. for cash consideration and promissory notes. This acquisition supplemented the Company’s buildings engineering capabilities and presence in the Greater Toronto Area. On April 14, 2006, the Company acquired the shares and business of Dufresne-Henry, Inc. for cash consideration and promissory notes. Along with complementing the Company's New York operations, this acquisition expanded its services into four new states in New England and created an initial platform for growth in Florida. Dufresne-Henry, Inc.’s staff added to the Company's professional services in engineering, planning, environmental sciences, and landscape architecture. On May 12, 2006, the Company acquired the shares and business of ACEx Technologies, Inc. for cash consideration and promissory notes. This acquisition complemented the Company’s services in transit, rail and power communications, and control systems engineering and added new locations in Oakland, California, and Irving, Texas. During the first two quarters of 2006, the Company adjusted the purchase price on the Dunlop Architects Inc. (2004), CPV Group Architects & Engineers Ltd. (2005), and Keen Engineering Co. Ltd. (2005) acquisitions pursuant to price adjustment clauses included in the purchase agreements. During the first two quarters of 2006, the purchase price allocations for the CPV Group Architects & Engineers Ltd. and The Keith Companies, Inc. acquisitions were finalized. Aggregate consideration paid Details of the aggregate consideration given and of the fair values of net assets acquired or adjusted for in the first two quarters of each year are as follows: 2007 2006 (In thousands of Canadian dollars) $ $ Cash consideration 38,132 13,221 Promissory notes 7,142 4,118 Purchase price 45,274 17,339 Assets and liabilities acquired at fair values Cash acquired 398 1,142 Bank indebtedness assumed - (1,787 ) Non-cash working capital 15,589 9,832 Property and equipment 4,572 3,173 Investments 12 - Goodwill 24,566 6,790 Intangible assets Client relationships 888 1,400 Contract backlog 29 475 Other 2,658 151 Other long-term liabilities (741 ) - Long-term debt (4,994 ) (595 ) Future income tax assets (liabilities) 2,297 (3,242 ) Net assets acquired 45,274 17,339 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-8 Goodwill and intangible assets of $26,792,000are deductible for income tax purposes in connection with acquisitions completed in the first two quarters of 2007. At the time of acquisition, management estimates the exit costs of consolidating or closing offices occupied by the acquired entity. These costs are accrued in other long-term liabilities as part of the purchase price allocation (note 5). As a result of the acquisitions completed in the first two quarters of 2007, the Company assumed commitments for operating leases of approximately $15,681,000, with lease terms ranging from one to eight years. As part of the acquisition of Vollmer Associates LLP, the Company acquired the interests of five joint ventures, with three remaining active as at June 30, 2007. The interest held in these joint ventures ranges from 23.3 to 47.5%, and each is project specific. 3.Other Assets June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ Investments held for self-insured liabilities 25,716 22,720 Investments in associated companies 1,194 1,347 Investments – other 755 823 Other 4,020 1,676 31,685 26,566 Less current portion of investments held for self-insured liabilities 10,560 8,228 21,125 18,338 Investments held for self-insured liabilities consist of government and corporate bonds and equity securities. These investments are classified as available for sale and are stated at fair value. The bonds bear interest at rates ranging from 3.55 to 7.00% per annum. Interest, dividends, and realized gains and losses on these investments are recorded in other income. The term to maturity of the bond portfolio ranges from within one to nine years. 4.Long-Term Debt June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ Non-interest-bearing note payable 141 134 Other notes payable 13,531 7,935 Bank loan 36,224 8,158 49,896 16,227 Less current portion 4,950 4,181 44,946 12,046 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-9 The Company has a revolving credit facility in the amount of $160 million that expires on August 31, 2009. Subsequent to the quarter-end, this facility was extended by one year until August 31, 2010. This facility is available for acquisitions, working capital needs, capital expenditures, and general corporate purposes. Depending on the form under which the credit facility is accessed, rates of interest will vary between Canadian prime, US base rate, or LIBOR rate or bankers acceptance rates plus 65 or 85 basis points. As at June 30, 2007, $36,224,000 (December 31, 2006 – $8,158,000) of the bank loan was payable in US funds (US$34,000,000) (December 31, 2006 – US$7,000,000). Loans may be repaid under the credit facility from time to time at the option of the Company. The average interest rate applicable at June 30, 2007, was 5.98% (December 31, 2006 – 6.00%) . The credit facility agreement contains restrictive covenants, including, but not limited to, debt to earnings ratio and earnings to debt service ratio. The Company was in compliance with all the covenants under this agreement as at June 30, 2007, and throughout the periods presented. All the assets of the Company are held as collateral under a general security agreement for the bank loan. The interest incurred on long-term debt in Q2 07 was $703,000 (Q2 06 – $795,000), with a year-to-date expense of $837,000 (2006 – $1,797,000). The funds available under the revolving credit facility are reduced by any outstanding letters of credit. At June 30, 2007, the Company had issued letters of credit totaling $1,906,000 pursuant to this credit facility. The Company also assumed an additional $671,000 (US$630,000) in letters of credit as part of the Vollmer Associates LLP acquisition. During Q2 07, the Company entered into a US$4.0 million surety credit facility to facilitate, as part of the normal course of operations, the issuance of bonds for certain types of project work. As at June 30, 2007, $53,000 (US$50,000) in bonds had been issued under this credit facility. 5.Other Liabilities June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ Provision for self-insured liabilities 16,898 16,041 Deferred gain on sale leaseback 5,969 6,187 Lease inducement benefits 12,545 10,499 Liabilities on lease exit activities 3,256 2,833 Other 4,311 2,333 42,979 37,893 Less current portion included in accrued liabilities 4,392 4,332 38,587 33,561 Provision for self-insured liabilities June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ Provision, beginning of the period 16,041 11,346 Current year provision 3,801 6,329 Payment for claims settlement (1,835 ) (2,087 ) Impact of foreign exchange (1,109 ) 453 Provision, end of the period 16,898 16,041 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-10 Liabilities on lease exit activities June 30 December 31 2007 2006 (In thousands of Canadian dollars) $ $ Liability, beginning of the period 2,833 2,251 Current year provision: Established for existing operations 560 96 Resulting from acquisitions 741 2,146 Payment or adjustments: Impacting administrative and marketing expenses (796 ) (1,649 ) Impact of foreign exchange (82 ) (11 ) Liability, end of the period 3,256 2,833 6. Financial Instruments—Forward Contracts As at June 30, 2007, the Company had entered into foreign currency forward contract arrangements that provided for the purchase of US$23,000,000 at rates ranging from 1.0685 to 1.0720 per US dollar maturing over the next three months. These derivative financial instruments were entered into to mitigate foreign currency fluctuation risk on net operating liabilities denominated in US dollars. The fair value of these contracts using market rates as at June 30, 2007, is a liability of $106,300. For the second quarter and year to date, unrealized losses of $106,300 relating to derivative financial instruments were recorded in net income as foreign exchange losses. 7. Share Capital During the first two quarters of 2007 and 2006, the Company did not repurchase any common shares for cancellation pursuant to the normal course issuer bid. During Q2 07, the Company renewed its normal course issuer bid with the Toronto Stock Exchange, which enables it to purchase up to 2,279,496 common shares during the period of June 1, 2007, to May 31, 2008. During Q2 07, the Company recognized a stock-based compensation expense of $773,000 (Q2 06 – $377,000) in administrative and marketing expenses. Of the amount expensed, $355,000 related to the fair value of options granted (Q2 06 – $180,000); $382,000 related to deferred share unit compensation (Q2 06 – $67,000); and $36,000 related to the restricted shares issued on The Keith Companies, Inc. acquisition (Q2 06 – $130,000). During the first two quarters of 2007, the Company recognized a stock-based compensation expense of $1,690,000 (Q2 06 – $925,000) in administrative and marketing expenses. Of the amount expensed, $714,000 related to the fair value of options granted (Q2 06 – $366,000); $871,000 related to deferred share unit compensation (Q2 06 – $208,000); and $105,000 (Q2 06 – $351,000) related to the restricted shares issued on The Keith Companies, Inc. acquisition. The fair value of options granted was reflected through contributed surplus; the deferred share unit compensation was reflected through other long-term liabilities; and the restricted shares were reflected through deferred stock compensation. Upon the exercise of share options for which a stock-based compensation expense has been recognized, the cash paid together with the related portion of contributed surplus is credited to share capital. Upon the vesting of restricted shares for which a stock-based compensation expense has been recognized, the related portion of contributed surplus is credited to share capital. NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-11 On May 4, 2006, the shareholders of the Company approved the subdivision of its issued common shares on a two-for-one basis, effective for registered common shares at the close of business on May 19, 2006. All references to common shares, per share amounts, and stock-based compensation plans in these consolidated statements reflect the stock split on a retroactive basis. Share options As at June 30 2007 2006 Weighted Weighted Share Average Share Average Options Exercise Price Options Exercise Price # $ # $ Share options, beginning of the period 1,702,784 11.92 1,876,528 6.94 Exercised (354,264 ) 4.18 (478,410 ) 3.03 Forfeited (20,332 ) 19.07 (25,330 ) 11.13 Cancelled - - (2,000 ) 10.50 Share options, end of the period 1,328,188 13.88 1,370,788 8.23 At June 30, 2007, 727,854 (June 30, 2006 – 964,448) share options were exercisable at a weighted average price of $10.08 (June 30, 2006 – $6.62) . 8. Accumulated Other Comprehensive Income Unrealized Cumulative Gains on Realized Gains Translation Financial Transferred to Adjustments Assets Net Income Total (In thousands of Canadian dollars) $ Balance, December 31, 2006 (24,844 ) - - (24,844 ) Change in accounting policy (note 1) - 481 - 481 Current period activity (26,726 ) 609 (140 ) (26,257 ) Income tax effect - (15 ) 4 (11 ) Balance, June 30, 2007 (51,570 ) 1,075 (136 ) (50,631 ) During Q2 07, cumulative translation adjustments decreased by $24,047,000; unrealized gains on financial assets increased by $379,000 (net of income taxes of $9,000); and realized gains transferred to net income were $134,000 (net of income taxes of $4,000). The foreign currency cumulative translation adjustments represent the unrealized gain or loss on the Company's net investment in self-sustaining US-based operations. The change in the cumulative translation adjustments during the year relates to the fluctuation in the value of the Canadian dollar relative to the US dollar. Balance sheet accounts denominated in US dollars have been translated to Canadian dollars at the rate of 1.0654 (December 31, 2006 – 1.1654) . 9. Segmented Information The Company provides comprehensive professional services in the area of infrastructure and facilities throughout North America and internationally. The Company considers the basis on which it is organized, including geographic areas and service offerings, in identifying its reportable segments. Operating segments of the Company are defined as components of the Company for which separate financial information is available that is evaluated regularly by the chief operating decision makers in allocating resources and assessing performance. The chief operating decision makers are the Chief Executive Officer and the Chief Operating Officer of the Company, and the Company's operating segments are based on its regional geographic areas. NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-12 The Company has three operating segments that are aggregated in one reportable segment as Consulting Services, which provides services throughout North America and internationally. Geographic information Property and Equipment, Goodwill, Intangible Assets June 30, 2007 December 31, 2006 (In thousands of Canadian dollars) $ $ Canada 109,648 106,497 United States 241,255 232,387 International 467 435 351,370 339,319 Geographic information Gross Revenue For the quarter ended For the two quarters ended June 30 June 30 2007 2006 2007 2006 (In thousands of Canadian dollars) $ Canada 133,940 117,650 254,793 223,013 United States 108,715 90,156 201,976 169,285 International 1,994 1,035 4,191 1,813 244,649 208,841 460,960 394,111 Gross revenue is attributed to countries based on the location of the work performed. Practice area information Gross Revenue For the quarter ended For the two quarters ended June 30 June 30 2007 2006 2007 2006 (In thousands of Canadian dollars) $ Consulting Services Buildings 53,078 45,764 102,094 91,033 Environment 45,578 36,942 88,699 68,340 Industrial & Project Management 32,356 22,851 61,455 42,434 Transportation 36,456 28,433 64,301 52,019 Urban Land 77,181 74,851 144,411 140,285 244,649 208,841 460,960 394,111 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-13 10. Employee Future Benefits The Company contributes to group retirement savings plans and an employee share purchase plan based on the amount of employee contributions made subject to maximum limits per employee. The Company accounts for such defined contributions as an expense in the period in which the contributions are made. The expense recorded in Q2 07 was $3,129,000 (Q2 06 – $2,653,000), with a year-to-date expense of $6,762,000 (2006 – $5,966,000). 11. Investment Tax Credits Investment tax credits arising from qualifying scientific research and experimental development efforts pursuant to existing tax legislation are recorded as a reduction of the applicable administrative and marketing expenses when there is reasonable assurance of their ultimate realization. During Q2 07, investment tax credits of $382,000 (2006 – $500,000) were recorded and reduced administrative and marketing expenses. 12. Cash Flows From Operating Activities Cash flows from operating activities determined by the indirect method are as follows: For the quarter ended For the two quarters ended June 30 June 30 2007 2006 2007 2006 (in thousands of Canadian dollars) $ CASH FLOWS FROM OPERATING ACTIVITIES Net income for the period 17,427 16,720 32,855 28,137 Add (deduct) items not affecting cash: Depreciation of property and equipment 4,240 3,633 8,328 7,104 Amortization of intangible assets 819 1,706 1,758 3,234 Future income tax 453 1,274 828 (600 ) Gain on dispositions of investments and property and equipment (298 ) (793 ) (531 ) (470 ) Stock-based compensation expense 773 377 1,690 925 Provision for self-insured liability 2,217 (994 ) 3,801 1,253 Other non-cash items (587 ) 1,732 (989 ) 555 Share of income from associated companies (25 ) (126 ) (94 ) (164 ) Dividends from equity investments - - 250 150 25,019 23,529 47,896 40,124 Change in non-cash working capital accounts: Accounts receivable 2,306 9,488 4,543 (11,500 ) Costs and estimated earnings in excess of billings (19,144 ) (10,262 ) (27,830 ) 8,513 Prepaid expenses (254 ) (733 ) 1,292 134 Accounts payable and accrued liabilities 20,914 14,714 (10,239 ) (21,673 ) Billings in excess of costs and estimated earnings 2,683 968 5,891 2,787 Income taxes payable/recoverable 1,824 4,424 (3,942 ) (219 ) 8,329 18,599 (30,285 ) (21,958 ) Cash flows from operating activities 33,348 42,128 17,611 18,166 NOTES TO THE UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS STANTEC INC. (UNAUDITED) F-14 MANAGEMENT’S DISCUSSION AND ANALYSIS July 27, 2007 This Management’s Discussion and Analysis of Stantec Inc.’s operations and cash flows for the quarter ended June 30, 2007, should be read in conjunction with our Company’s unaudited interim consolidated financial statements and related notes for the quarter ended June 30, 2007,the Management’s Discussion and Analysis and audited consolidated financial statements and related notes included in our 2006 Annual Report, and the Report to Shareholders contained in our 2007 Second Quarter Report. Unless otherwise indicated, all amounts shown below are in Canadian dollars.We continue to use the same accounting policies and methods as those used in 2006 except for the adoption of the Canadian Institute of Chartered Accountants (CICA) Handbook Section 3855, “Financial Instruments—Recognition and Measurement”; Section 1530, “Comprehensive Income”; and Section 3251, “Equity.”
